Exhibit 10.45

 

[brynmawr_logo.jpg]
 
 

 

November 20, 2017

 

 

Ms. Jennifer Dempsey Fox 

229 Forrest Avenue

Narberth, PA 19072

 

 

 

Subject: Employment Agreement

 

Dear Jennifer:

 

In consideration of the mutual promises contained in this employment agreement
(this “Agreement”) and intending to be legally bound, Bryn Mawr Bank Corporation
(the “Corporation”), its wholly owned subsidiary, The Bryn Mawr Trust Company
(the “Bank”), and you, Jennifer Dempsey Fox, agree that you will be employed by
the Corporation and the Bank on the following terms and conditions:

 

1.

Your Employment By the Corporation.

 

(a)     Effective as of December 15, 2017 (your “Employment Date”), you will
become the Executive Vice President, Wealth Management Division of the Bank, and
a Vice President of the Corporation. You will report to the Corporation’s and
the Bank’s Chief Executive Officer. You agree to serve as a member of any
committee in the Company Group (as defined below) to which you may be elected or
appointed. In addition, you agree to serve as a director and/or officer of any
other subsidiary of the Corporation or the Bank, and of any investment or mutual
fund formed by the Bank or the Corporation, to which you may be elected or
appointed. For purposes of this Agreement, “Company Group” shall mean (i)
collectively, the Corporation, the Bank and their subsidiaries, and any
investment or mutual fund formed by the Bank or the Corporation, and (ii) where
applicable, any such entity individually.

 

2.

Employment At-Will.

 

You acknowledge that your employment is at-will and not of any specific
duration. Either you, on the one hand, or the Corporation or the Bank, on the
other hand, may terminate your employment at any time and for any reason,
subject to the provisions of Section 8.

 

 

--------------------------------------------------------------------------------

 

 

Jennifer Dempsey Fox
Page 2

 

3.

Your Duties During the Term of Employment.

 

You shall devote your full business time (with allowances for PTO), attention
and best efforts to the affairs of the Company Group during the term of
employment hereunder; provided, however, that you may serve as a director or
trustee of corporations or other entities and may engage in other activities to
the extent that they do not inhibit the performance of your duties hereunder, or
conflict with the business affairs of the Corporation, the Bank or their
subsidiaries or the Corporation’s Code of Business Conduct and Ethics (the “Code
of Ethics”), a current copy of which has been reviewed by you. You always shall
conduct yourself in a manner that maintains the good reputation of the
Corporation, the Bank and their subsidiaries. You shall comply with all lawful
policies that from time to time may be in effect at the Corporation and the Bank
or adopted by the Corporation and the Bank and communicated to you. You shall
not directly or indirectly undertake or accept other employment or compensation
for services rendered (except to the extent expressly permitted under the Code
of Ethics) during the term of your employment with the Corporation and the Bank
without having obtained the prior approval of the Corporation’s and the Bank’s
Chief Executive Officer. So long as you remain employed by the Corporation and
the Bank, any and all business opportunities from whatever source which you may
receive or otherwise become aware of in connection with your employment with the
Corporation and the Bank relating to the business of the Company Group shall
belong to the Company Group, and, unless the Company Group specifically, after
full disclosure by you of each and any such opportunity, waives its right in
writing, the Company Group shall have the sole right to act upon any of such
business opportunities as it deems advisable.

 

You have reviewed with the Corporation’s Chief Executive Officer your present
directorships, public service commitments and personal business interests, which
are listed on Exhibit A attached hereto and incorporated by reference herein,
and have obtained the Chief Executive Officer’s written approval for your
continuance in such present capacities, unless, hereafter, the Chief Executive
Officer determines in a particular case, that there is a potential conflict with
the Company Group’s best interests. Without prejudice to the provisions of
Section 10 of this Agreement, you hereby agree that your acceptance of any
future proposed directorships or positions in other organizations will be
subject to prior review and approval by the Corporation’s Compliance Officer
(under the Code of Ethics) and to compliance with the Code of Ethics.

 

4.

Compensation and Related Matters.

 

(a)     Salary. Commencing on the Employment Date and thereafter during the term
of your employment hereunder, the Bank shall pay to you an annual salary of
$310,000, less all applicable taxes and other withholdings, in equal biweekly
installments in arrears (“Base Salary”). Your Base Salary may be adjusted from
time to time in accordance with normal business practices of the Bank and in the
Bank’s sole discretion.

 

(b)     Bonus. For each fiscal year ending during your employment, including
2018 on a pro rata basis, you will be eligible to earn an annual bonus. The
actual bonus payable, if any, with respect to a particular year will be
determined by the Boards of Directors of the Corporation or the Bank (as
applicable), based on the achievement of corporate and/or individual performance
objectives established by such Board, provided that you must be employed by the
Corporation on the date the bonus is paid in order to receive such payment. For
purposes of determining any bonus payable to you, the measurement of corporate
and individual performance will be performed by the Boards of Directors of the
Corporation or the Bank (as applicable) in good faith. From time to time, such
Board may, in its sole discretion, make adjustments to corporate or individual
performance goals, so that required departures from the Corporation’s or Bank’s
(as applicable) operating budget, changes in accounting principles,
acquisitions, dispositions, mergers, consolidations and other corporate
transactions, and other factors influencing the achievement or calculation of
such goals do not affect the operation of this Section 4(b) in a manner
inconsistent with its intended purposes.

 

 

--------------------------------------------------------------------------------

 

 

Jennifer Dempsey Fox
Page 3

 

(c)     Equity Awards. In the discretion of the Board of Directors of the
Corporation (or any appropriate committee thereof), you will be eligible to
receive a grant of restricted stock units (“RSUs”) with a grant date fair value
equal to $325,000 pursuant to the Corporation’s equity compensation plans as in
effect from time to time. Such grant of RSUs shall be made in the fourth quarter
of 2017. Subject to your continued employment with the Company Group, such RSUs
shall vest in substantially equal annual installments on each of the first three
anniversaries of the grant date.

 

In addition, during your employment (including in 2018), you may be eligible to
receive other equity compensation awards in the discretion of the Board of
Directors of the Corporation (or any appropriate committee thereof) pursuant to
the Corporation’s equity compensation plans as in effect from time to time. To
the extent you receive any such other equity compensation awards from the
Corporation, all or a portion of such equity compensation awards may be
conditioned on the achievement of certain performance objectives (relating to
your performance, the Corporation’s performance, the Bank’s performance, or a
combination thereof) that are specified by the Board of Directors of the
Corporation (or any appropriate committee thereof) at the time of grant.

 

(d)     Expenses. During the term of your employment hereunder, you shall be
entitled to receive prompt reimbursement for all reasonable expenses you incur
in performing your duties hereunder, including all expenses of travel and living
expenses while away from home on business in the service of the Company Group,
provided that such expenses are incurred and accounted for in accordance with
the policies and procedures established by the Company Group at the time the
expenses are incurred (the “Expense Reimbursement Policy”).

 

(e)     Plan Benefits. During the term of your employment hereunder, you shall
be entitled to participate in all of the Corporation’s and the Bank’s employee
benefit plans and arrangements made generally available to their executives and
key management employees in effect on your Employment Date, including, without
limitation, each pension and retirement plan and arrangement, life insurance and
health and accident plan and arrangement, medical insurance plan, disability
plan, survivor income plan, vacation plan and bonus plan. You shall be entitled
to participate in or receive benefits under any employee benefit plan or
arrangement made generally available by the Corporation or the Bank in the
future to its executives and key management employees, subject to, and on a
basis consistent with, the terms, conditions and overall administration of such
plans and arrangements. Nothing paid to you under any plan or arrangement
presently in effect or made available in the future shall be deemed to be in
lieu of the salary payable to you pursuant to subsection (a) of this Section 4.
Notwithstanding the foregoing, nothing in this Agreement will be interpreted as
limiting the Corporation’s or the Bank’s ability to amend, modify or terminate
such employee benefit plans and arrangements at any time for any reason.

 

 

--------------------------------------------------------------------------------

 

 

Jennifer Dempsey Fox
Page 4

 

(f)     Paid Time Off (“PTO”). You shall be entitled to the number of PTO days
in each calendar year determined in accordance with the Bank’s PTO policy in
effect from time to time. Under the Bank’s current PTO policy, you will be
entitled to 33 days of PTO for 2018, subject to change in accordance with any
revision to the Bank’s PTO policy. You shall also be entitled to all paid
holidays given by the Bank to its executives.

 

(g)     Signing Bonus. You shall be entitled to receive a $200,000 signing
bonus; provided, however, that you shall be obligated to immediately repay such
signing bonus in full to the Bank should your employment be terminated pursuant
to Section 8(a)(iii) or Section 8(a)(vi) hereof on or before December 31, 2019,
and the Bank shall have the right to offset such amount against any other
amounts that may be due and owing to you in connection with such termination of
employment.

 

5.

Performance of Additional Duties and Offices.

 

If you are elected or appointed a director or officer of any subsidiary of the
Corporation (other than the Bank) or the Bank, you hereby agree to serve without
compensation in respect of such positions (other than as provided in this
Agreement).

 

6.

Place of Performance of Employment.

 

In connection with your employment by the Corporation and the Bank, you shall be
based at the principal wealth management offices of the Corporation and the Bank
in Bryn Mawr, Pennsylvania, except for required travel on the Company Group’s
business.

 

7.

Confidential Information.

 

(a)     You recognize and acknowledge that confidential information (as defined
below) is a valuable, special and unique asset of the Company Group. As a
result, you hereby agree not to disclose, while in the employ of the Company
Group or at any time thereafter, to any person or entity, any confidential
information obtained by you while in the employ of the Company Group, and not to
use such confidential information except as authorized in the performance of
your duties for the Company Group. These obligations are in addition to, and do
not limit in any way your obligations with respect to trade secrets,
confidential information or proprietary information under any statute or common
law. The term “confidential information” as used in this Agreement means all
knowledge and information concerning the Company Group including, without
limitation, the Company Group’s employees, clients, customers, business referral
sources, fee arrangements (for clients and business/referral sources), client
contacts, prospect lists, client lists, lists of business referral sources,
products, services, methods of operation, investment strategies and programs,
terms of contracts with vendors, sales, pricing, costs, financial condition,
non-public personal information about clients and employees, client financial
information including assets and investments, needs, goals, business systems,
software and marketing techniques and procedures and any other information of a
similar nature, and knowledge and information acquired in connection with your
role as a director of the Bank, whether through board meetings, deliberations,
or discussions among or between directors, employees or agents, or relating to
board dynamics generally.

 

 

--------------------------------------------------------------------------------

 

 

Jennifer Dempsey Fox
Page 5

 

(b)     Confidential information shall not include information or data that is
readily available to the general public so long as such information did not
become available to the general public as a direct or indirect result of your
breach of your obligations under this Agreement.

 

(c)     In the event that you receive a request or are required by applicable
law to disclose all or any part of the confidential information to a court,
arbitral panel, governmental entity agency or other tribunal, you will promptly
notify the Bank of the request, consult with and assist the Bank in seeking a
protective order or request for other appropriate remedy. In the event that such
protective order or remedy is not obtained or that the Bank waives compliance if
so requested with the terms hereof, you shall disclose only that portion of the
confidential information which, in the opinion of your counsel reasonably
acceptable to the Bank, is legally required to be disclosed, and will exercise
your reasonable best efforts to assure that confidential treatment will be
accorded said confidential information by the party(ies) receiving the same. You
shall provide the Bank with an opportunity to review the confidential
information prior to its disclosure to the extent permitted by law or
regulation.

 

(d)     You hereby agree that, upon leaving the Bank’s employ, you shall deliver
to the Bank any and all Company Group property including, but not limited to,
Company Group information and documents, wherever stored, including any
documents, files, reports or other information that you received or made in
connection with your employment with the Company Group, regardless of whether or
not such information is confidential information) and equipment (including, but
not limited to, access cards, company credit cards, cell phones and computer
equipment).

 

8.

Termination of Employment.

 

(a)     Your employment hereunder may be terminated without any breach of this
Agreement under the following circumstances:

 

(i)     Death. Your employment hereunder shall terminate upon your death.

 

(ii)     Disability. The Corporation and the Bank may terminate your employment
hereunder because of your incapacity due to physical or mental illness, causing
your inability, on a full-time basis, to perform your essential job duties with
or without a reasonable accommodation for the entire period of 90 consecutive
days or for such shorter period the extension of which would present an undue
hardship to the Corporation or the Bank (the “Disability Period”), to the extent
permitted by law. Your employment will not be terminated pursuant to this
provision until 30 days after your receipt of a Notice of Termination (which may
be sent to you before or after the end of the Disability Period), following
which you have not returned to the performance of your essential job duties with
or without a reasonable accommodation on a full-time basis prior to the
expiration of such 30 day period.

 

 

--------------------------------------------------------------------------------

 

 

Jennifer Dempsey Fox
Page 6

 

(iii)     Cause. The Corporation and the Bank may terminate your employment
hereunder for Cause. For purposes of this Agreement, the Corporation and the
Bank shall have “Cause” to terminate your employment upon (i) your continued
failure to substantially perform your job duties (other than any such failure
resulting from your incapacity due to physical or mental illness as provided in
subsection (a)(ii) of this Section 8), after a written demand for your
substantial performance is delivered to you by the Corporation and the Bank
which specifically identifies the manner in which the Corporation and the Bank
believe you have not substantially performed your duties, and you have failed,
in the good faith judgment of the Corporation and the Bank, to provide the
performance demanded within 30 days after your receipt of such written demand;
or (ii) your engagement in gross negligence or misconduct which is materially
injurious to the Corporation, the Bank or any of their subsidiaries, monetarily
or otherwise; or (iii) your plea of nolo contendere or guilty with respect to or
conviction of a crime involving moral turpitude or dishonesty, or any felony; or
(iv) any misappropriation of funds by you; (v) or your use, possession or
distribution of, or being under the influence of, drugs or alcohol during
working time or work-related activities or in a manner that is injurious to the
reputation of the Company Group, provided that the foregoing shall exclude the
use of prescription medication(s) in accordance with your prescribing doctor’s
instructions and the consumption of alcohol in a responsible, non-injurious
manner during appropriate work-related activities; or (vi) your making a general
assignment for the benefit of your creditors or your institution of any
proceeding seeking to adjudicate you bankrupt or insolvent under any laws
relating to bankruptcy or insolvency or an involuntary petition shall be filed
against you seeking relief under any law relating to bankruptcy or insolvency
which remains undismissed for a period of 60 days or more; or (vii) your willful
violation of the provisions of this Agreement and your failure to cure such
violation within 30 days after receipt of written notice of such violation; or
(viii) the receipt of a request by the Company Group, of a notice from any of
the governmental agencies that supervise any of them, that you be suspended or
removed from any position that you then hold with the Company Group.

 

Notwithstanding any other provision of this Agreement to the contrary, a
termination of your employment for Cause shall not delay or otherwise interfere
with any action taken by any governmental agency to suspend or remove you from
any position held by you with the Company Group. If you are suspended and/or
temporarily prohibited from participating in the conduct of the affairs of the
Company Group by a notice served under Section 8(e)(3) or (g)(1) of the Federal
Deposit Insurance Act, the Corporation’s and the Bank’s obligations under this
Agreement shall be suspended as of the date of service unless stayed by
appropriate proceedings. If you are removed and/or permanently prohibited from
participating in the conduct of the Company Group affairs by an order issued
under Section 8(e)(4) or (g)(1) of the Federal Deposit Insurance Act, all
obligations of the Corporation and the Bank under this Agreement shall terminate
as of the effective date of the order.

 

(iv)     Termination without Cause. The Corporation and the Bank may terminate
your employment at any time without Cause.

 

 

--------------------------------------------------------------------------------

 

 

Jennifer Dempsey Fox
Page 7

 

(v)     Voluntary Termination for Good Reason. You may terminate your employment
hereunder for Good Reason. For purposes of this Agreement, you shall have “Good
Reason” to terminate your employment upon the first to occur of: (i) a
significant reduction by the Corporation of your authority, duties or
responsibilities hereunder; or (ii) any removal of you from your Executive Vice
President, Wealth Management Division position with the Bank; (iii) a reduction
by the Corporation or the Bank in your Base Salary (other than a reduction that
is imposed proportionately on all members of the Corporation’s or the Bank’s
senior executives, or pursuant to a program or formula that is applied equally
to all members of the Corporation’s or the Bank’s senior executives); or (iv) a
change by the Corporation or the Bank in your principal place of employment to a
location that increases your one-way daily commute by more than 35 miles. None
of the foregoing events or conditions will constitute Good Reason unless you
provide the Corporation and the Bank with notice describing the event or
condition within 30 days following the occurrence thereof, the Corporation and
the Bank do not cure the event or condition within 30 days of receiving that
written objection, and you resign your employment within 15 days following the
expiration of that cure period by providing a Notice of Termination to the
Corporation and the Bank.

 

(vi)     Voluntary Termination. You may terminate your employment hereunder at
any time upon not less than 30 days prior written notice to the Corporation and
the Bank.

 

Any termination of your employment by the Corporation and the Bank or by you
(other than termination pursuant to subsection (a)(i) of this Section 8) shall
be communicated by a Notice of Termination to the other party hereto. For
purposes of this Agreement, a “Notice of Termination” shall mean a notice which
(i) indicates the specific termination provision in this Agreement relied upon,
(ii) briefly summarizes the facts and circumstances deemed to provide a basis
for termination of your employment under the provision so indicated, and (iii)
specifies the termination date.

 

(b)     For the purposes of this Agreement, “Date of Termination” shall mean
(i) if your employment is terminated by death, the date of death, (ii) if your
employment is terminated pursuant to subsection (a)(ii) of this Section 8, 30
days after Notice of Termination is sent to you (provided that you shall not
have returned to the performance of your essential job duties on a full-time
basis during such 30 day period) and if requested by the Board of Directors of
the Bank or a committee thereof, you agree to undergo a medical examination by a
doctor selected by the Board or such committee which confirms that you are fit
to continue full-time employment hereunder to the extent permitted by law, or
(iii) if your employment or this Agreement is terminated for any other reason,
the date specified in a Notice of Termination.

 

(c)     Upon termination of your employment for any reason, unless otherwise
consented to in writing by the Board of Directors of the Corporation and the
Bank, you agree to resign immediately from any and all officer, director,
committee member and other positions you then hold with the Company Group.

 

(d)     Upon termination of your employment for any reason, you agree that all
documents, records, forms, notebooks, client lists, manuals, computer records or
files, and similar materials containing any information regarding the business
of the Company Group or their clients or customers, whether or not such
materials contain confidential information (as defined in Section 7 above),
including any copies thereof, then in your possession, whether prepared by you
or others, will be left with or promptly returned to the Corporation and the
Bank. You further agree that upon termination of your employment for any reason,
you shall not leave with or promptly return to the Corporation and the Bank, all
other property of the Company Group, including but not limited to computers and
personal communication devices.

 

 

--------------------------------------------------------------------------------

 

 

Jennifer Dempsey Fox
Page 8

 

9.

Compensation in the event of Death, During Disability Period or Upon Other
Termination.

 

(a)     Upon the termination of your employment for any reason other than for
Cause, you shall be entitled to the following payments and benefits in addition
to any other payments and benefits set forth in this Section 9: (i) all earned
but unpaid Base Salary compensation, (ii) all accrued but unused PTO;
(iii) reimbursement for expenses incurred prior to your Date of Termination that
are otherwise reimbursable under Section 4(d) provided that all necessary
documentation is submitted in accordance with the Expense Reimbursement Policy
not more than 5 business days after your Date of Termination; (iv) all vested
benefits and deferred compensation under the Corporation’s and the Bank’s
employee benefit plans, programs and arrangements in accordance with the
applicable terms and conditions thereof; and (v) all payments due to you under
the terms of your outstanding equity awards in accordance with the applicable
terms and conditions thereof (collectively, the “Accrued Benefits”).

 

(b)     If your employment shall be terminated because of your death, the Bank
shall pay to your estate (i) your Accrued Benefits and (ii) to the extent not
included in the Accrued Benefits, your Base Salary through the last day of the
month of your death at the rate in effect at the time of your death, and the
Company Group shall have no further obligations to you under this Agreement.

 

(c)     If your employment shall be terminated because you are unable to perform
your essential job duties hereunder as a result of incapacity due to physical or
mental illness that is a disability as defined in subsection 8(a)(ii) hereof,
the Bank shall pay you (i) your Accrued Benefits and (ii) your full Base Salary
for a period equal to the applicable “elimination period” under any group
long-term disability insurance provided by the Corporation or the Bank which is
currently 180 days, and the Company Group shall have no further obligations to
you under this Agreement; provided, however, that such Base Salary payment shall
be reduced by any amounts paid to you under the Corporation’s or the Bank’s
short term disability plan or policy. In the event that the Corporation or the
Bank ceases to provide group long-term disability insurance with an elimination
period of at least 180 days to you, you shall be entitled to payment of your
Base Salary (reduced as described in the preceding sentence) through the last
day of the 180 day period following your Date of Termination, and the Company
Group shall have no further obligations to you under this Agreement.

 

(d)     If your employment shall be terminated for Cause, the Bank shall pay you
your earned but unpaid Base Salary through the Date of Termination, and the
Company Group shall have no further obligations to you under this Agreement.

 

(e)     If the Corporation and the Bank shall terminate your employment under
subsection 8(a)(iv) or you terminate your employment under Section 8(a)(v):

 

(i)      the Bank shall pay you your Accrued Benefits, through the Date of
Termination, at the rate in effect on the date of the Notice of Termination; and

 

 

--------------------------------------------------------------------------------

 

 

Jennifer Dempsey Fox
Page 9

 

(ii)     in lieu of any further salary and other payments that may be due and
owing to you from the Company Group, the Bank shall pay you an amount equal to 1
year of your Base Salary at the rate in effect on the date of the Notice of
Termination, in substantially equal biweekly installments, and shall pay 100% of
the applicable premiums for COBRA continuation coverage for you and your
eligible dependents for a period of 12 months following your Date of Termination
(or, if earlier, until the date that you and your eligible dependents are no
longer eligible for COBRA continuation coverage under the Corporation’s or the
Bank’s group health plans), in each case provided that (i) you execute, deliver
to the Corporation and the Bank and do not revoke during any applicable
statutory revocation period, by the 60th day following the effective date of
your cessation of employment, a Separation Agreement and Release in a form
acceptable to the Corporation and the Bank and (ii) you continue to comply with
the provisions of Section 7 and Section 10. Severance payments will not begin
until the revocation period set forth in the Separation Agreement and Release
expires and your release becomes non-revocable, provided that if the 60 day
period described above begins in one taxable year and ends in a second taxable
year such payments or benefits shall not commence until the second taxable year.
Upon payment of the amounts set forth in this Section 9(e) (subject to your
compliance with clause (ii) above), the Company Group shall have no further
obligations to you under this Agreement.

 

(f)     If you shall terminate your employment under Section 8(a)(vi), the Bank
shall pay you your earned but unpaid Base Salary through the Date of
Termination, and the Company Group shall have no further obligations to you
under this Agreement.

 

(g)     You shall not be required to mitigate the amount of any payment provided
for in this Section 9 by seeking other employment or otherwise, except as
provided in subsection 10(b). Notwithstanding anything herein to the contrary,
the Corporation’s and Bank’s obligations under this Section 9 shall survive
termination of this Agreement.

 

10.

Restrictive Covenants.

 

(a)     Definitions. As used in this Section 10, the term “Restricted Period”
shall mean a period commencing on the date hereof and continuing for 24 months
after completion of the Company Group’s payment of compensation to you
hereunder; and the term “Business” shall mean any business in which any member
of the Company Group is engaged at any time during the term of your employment
and also encompasses any field or line of business with respect to which any
member of the Company Group is engaged in research and/or development at any
time during the term of your employment.

 

(b)     Non-Competition. You shall not, during the 12 months following the Date
of Termination, directly or indirectly, without the prior written consent of the
Corporation and the Bank:

 

(i)     engage, manage, operate, join, control or participate in, or assist or
advise any other person engaged or proposing to engage in, any business activity
competitive with the Business of the Company Group anywhere in the Restricted
Area (as defined below); or

 

 

--------------------------------------------------------------------------------

 

 

Jennifer Dempsey Fox
Page 10

 

(ii)     become an owner, stockholder, lender, partner, co-venturer, director,
officer, employee, agent, consultant, representative or otherwise in or with any
person or other entity engaged, directly or indirectly, in whole or in part, in
any business that is competitive with the Business of the Company Group in the
Restricted Area. Notwithstanding the foregoing, you, solely as a passive
investment, may hold up to one percent (1%) of the outstanding securities of any
class of any publicly-owned corporation.

 

The term “Restricted Area” shall mean anywhere within a 100 mile radius of a
branch or other place of business of the Company Group. If, however, a court
determines that the Restricted Area as defined in the immediately preceding
sentence is overly broad, then the “Restricted Area” shall mean anywhere within
a 100 mile radius of Bryn Mawr, Pennsylvania.

 

(c)     Non-Solicitation. You shall not, during the Restricted Period, directly
or indirectly, without the prior written consent of the Corporation and the
Bank:

 

(i)     on your own behalf or on behalf of any person or entity (“Person”) other
than the Company Group, directly or indirectly, solicit, entice, induce, canvas,
call on, provide services to, contract with, or accept Business from, any
customer or client, or prospective customer or prospective client, of the
Company Group or any Person that was a customer or client of the Company Group
at any time within two (2) years prior to the termination of your employment
with the Company Group for the purpose of engaging in any Business;

 

(ii)     influence or attempt to influence any Person engaged in Business with
the Company Group to terminate or modify any written or oral agreement or course
of dealing with the Company Group; or

 

(iii)     influence or attempt to influence any Person who is then employed or
retained by the Company Group as an employee, officer, director, consultant or
agent or has served in any such capacity on behalf of the Company Group within
two (2) years prior to the time of the solicitation to terminate or modify his,
her or its employment, consulting, agency or other arrangement with the Company
Group, or employ or retain, or arrange to have any other Person employ or
retain, any such current or former Company Group employee, officer, director,
consultant or agent.

 

(d)     No Conflicts. You represent and warrant that you are not a party to or
bound by any agreement, arrangement or understanding, whether written or
otherwise, which prohibits or in any manner restricts your ability to enter into
and fulfill your obligations under this Agreement and/or which would in any
manner, directly or indirectly, limit or affect the duties and responsibilities
which may now or in the future be assigned to you, and you agree that you will
not enter into, any oral or written agreement in conflict herewith. You have
respected and at all times in the future will continue to respect the rights of
your previous employer(s) in trade secret and confidential information in
accordance with applicable agreements, including that certain, Restricted Share
Units Award Agreement, dated August 30, 2017, between you and The PNC Financial
Services Group, Inc., and applicable law. You have left with your previous
employers all proprietary documents, computer software programs, computer discs,
customer lists, and any other material which is proprietary to your previous
employer(s), have not taken copies of any such materials and will not remove or
cause to be removed any such material or copies of any such material from such
previous employer(s) in violation of your agreements, if any, with previous
employers. You will indemnify and hold harmless the Company Group and its and
their successors and assigns from any claims, liabilities, damages, costs and
expenses (including legal fees) resulting from third-party claims of any such
conflict, violation or breach.

 

 

--------------------------------------------------------------------------------

 

 

Jennifer Dempsey Fox
Page 11

 

(e)     Remedies. You acknowledge that the Company Group is and will be engaged
in highly competitive businesses and that the confidential information, as well
as its respective business techniques and programs, are of great significance in
enabling it to compete and participate in the various markets in which it is
active. You further acknowledge that the Company Group does conduct business on
a global basis, and that its products and services are or will be distributed
throughout the world. You acknowledge and agree that the restrictions contained
in Section 7 and Section 10 of this Agreement are reasonable and necessary in
order to protect the legitimate interests of the Company Group and that any
violation thereof would result in irreparable injury to the Company Group.
Consequently, you acknowledge and agree that, in the event of any violation
thereof, the Company Group shall be authorized and entitled to obtain from any
court of competent jurisdiction injunctive and equitable relief, including,
without limitation, specific performance, temporary restraining order,
preliminary injunction, permanent injunction or other interim or conservative
relief, as well as an equitable accounting of all profits and benefits arising
out of such violation, which rights and remedies shall be cumulative and in
addition to any other rights or remedies to which the Company Group may be
entitled at law or in equity. In the event court proceedings are initiated in
order to enforce the terms of this Agreement, the prevailing party will be
entitled to reimbursement by the non-prevailing party of all legal fees, costs
and expenses incident to such court proceedings. You will not seek, and waive
any requirement for, the securing or posting of a bond or proving actual damages
in connection with the Company Group’s or its or their successors or assigns
seeking or obtaining injunctive or equitable relief in connection with your
covenants or other obligations under this Agreement. If, despite the foregoing
waivers, a court would nonetheless require the posting of a bond, the parties
agree that a bond in the amount of $1,000 would be a fair and reasonable amount,
particularly in light of the difficulty in quantifying what would be the actual
loss caused by an injunction.

 

(f)     Scope; Tolling. If any court of competent jurisdiction construes any of
the restrictive covenants set forth in this Agreement, or any part thereof, to
be unenforceable because of the duration, scope or geographic area covered
thereby, such court shall have the power to reduce the duration, scope or
geographic area of such provision and, in its reduced form, such provision shall
then be enforceable and shall be enforced. The parties agree to enter into any
and all amendments to this Agreement in order to effectuate the intent of the
immediately preceding sentence. In the event of any breach or violation of a
restriction contained in this Agreement, the period therein specified shall
abate during the time of such violation, and that portion shall not begin to run
until such violation has been fully and finally cured.

 

 

--------------------------------------------------------------------------------

 

 

Jennifer Dempsey Fox
Page 12

 

(g)     Acknowledgements.

 

(i)     The Company Group’s customer and business relationships are or will be
near permanent and such relationships are significant assets belonging to the
Company Group which have been or will be developed through a substantial
investment of time, effort, and expense in the Company Group’s regional market,
and, as a result of your employment with the Company Group, (i) you will have
contact with such customers and business partners which you would not otherwise
have had and (ii) such customers and business partners will associate the
Company Group’s goodwill with you.

 

(ii)     The Company Group has developed and will develop a wealth of intimate
knowledge regarding its customers and business partners, and the identity of the
Company Group’s customers and business partners is not generally known in the
worldwide community in which the Company Group’s businesses are located; and,
for these and other reasons, the Company Group has a legitimate, protectable
interest in the identity of its customers and business partners and the method
of operations of its business.

 

(iii)     Your skills in the area of the Company Group’s business will be
developed and enhanced as a result of your employment relationship with the
Corporation and the Bank.

 

(iv)      The Company Group has a legitimate interest in protecting the
goodwill, client and business partner information, client and business partner
relationships, and use of your skills by means of enforcement of the restrictive
covenants set forth in this Agreement.

 

(v)      You REPRESENT AND WARRANT THAT THE KNOWLEDGE, SKILLS AND ABILITIES YOU
POSSESSES AT THE DELIVERY DATE ARE SUFFICIENT TO PERMIT YOU, IN THE EVENT OF
TERMINATION OF YOUR EMPLOYMENT BY COMPANY Group FOR ANY REASON (whether
voluntary or involuntary) or for no reason, TO EARN, FOR A PERIOD OF TWENTY-FOUR
MONTHS FROM SUCH TERMINATION, A LIVELIHOOD SATISFACTORY TO you WITHOUT VIOLATING
ANY PROVISION HEREOF, FOR EXAMPLE, BY USING SUCH KNOWLEDGE, SKILLS AND
ABILITIES, OR SOME OF THEM, IN THE SERVICE OF NON-CUSTOMERS OR NON-CLIENTS OF
THE COMPANY GROUP. YOU ACKNOWLEDGE THAT your COVENANTS CONTAINED IN THIS
AGREEMENT ARE GIVEN IN CONSIDERATION OF the willingness of the Corporation and
the bank to make valuable benefits available to you, including, but not limited
to, (a) your employment with the Corporation and the Bank, (b) your salary, (c)
THE OPPORTUNITY FOR ADDITIONAL bonus PAYMENTs, (D) valuable opportunities,
compensation and/or benefits, (E) the access the Corporation and the Bank are
providing you to certain trade secrets, and confidential and proprietary
information related to the business of the Company Group, (g) the access the
Corporation and the Bank are providing you to its clients, customers,
prospective clients and other business relationships, (h) and other good and
valuable consideration. you further acknowledge that your ability to earn a
livelihood without violating this Agreement is a material condition of THIS
AGREEMENT AND your cONTINUED employment with the Corporation and the Bank. you,
the Corporation and the bank acknowledge that your rights have been limited by
this Agreement only to the extent reasonably necessary to protect the legitimate
interests of THE Company GROUP.

 

 

--------------------------------------------------------------------------------

 

 

Jennifer Dempsey Fox
Page 13

 

(h)     Intellectual Property Disclosure and Cooperation. All developments,
including inventions whether patentable or otherwise, trade secrets,
discoveries, improvements, original works of authorship, ideas, software, data
compilations, processes, forms and trade secrets, which either directly or
indirectly relate to or may be useful in the Business (collectively, the
“Developments”) which you, either by yourself or in conjunction with any other
Person or Persons, shall conceive, make, develop or acquire during your
employment shall become and remain the sole and exclusive property of the
Company Group. You will make full and prompt disclosure to the Bank of every
Development. You will assign to the Bank, or its nominee, every Development and
execute all assignments or other instruments or documents and do all other
things necessary and proper to confirm the Company Group’s right and title in
and to every Development, without payment by the Company Group to you of any
royalty, license fee or additional compensation.

 

(i)     Prior Inventions. You further represents and warrants that you have
submitted to the Bank a list of all developments, including inventions whether
patentable or otherwise, trade secrets, discoveries, improvements, original
works of authorship, ideas, software, data compilations, processes, forms and
trade secrets which were made by you prior to the date hereof (collectively the
“Prior Inventions”), which belong to you, which relate to the Business, products
or research and development, and which are not assigned to the Bank hereunder as
of the Delivery Date or, if no such list has been submitted, you represent that
there are no such Prior Inventions.

 

(j)     Advise the Bank of New Affiliation or Employment. In the event of a
cessation of your employment with the Company Group, and during the Restricted
Period, you agree to disclose to the Bank the name and address of any new
business affiliation or employer within ten (10) days of your accepting such
position. If you fail to notify the Bank of such information, the Restricted
Period shall be extended by a period equal to the period of nondisclosure of
such employment information.

 

(k)     Survival of Covenants. It is expressly understood and agreed that the
covenants and undertakings in this Agreement shall survive the termination of
your employment for any reason (voluntarily or involuntarily) or for no reason.
The existence of any claim or cause of action that you may have against the
Company Group or any other Person, including but not limited to, any claim under
this Agreement, shall not constitute a defense or bar to the enforcement of any
of the covenants and undertakings contained in this Agreement.

 

11.

Successors and Binding Agreement.

 

(a)     The Corporation and the Bank may require any successor (whether direct
or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Corporation or the Bank,
by agreement in form and substance satisfactory to the Corporation’s and Bank’s
Boards of Directors, to expressly assume and agree to honor this Agreement in
the same manner and to the same extent that the Corporation and the Bank would
be required to honor it if no such succession had taken place. As used in this
Section 11 of this Agreement, “Corporation” and “Bank” shall mean the
Corporation and the Bank as hereinbefore defined and any successor to its
business and/or assets as aforesaid which executes and delivers any agreement
provided for in this Section 11 or which otherwise becomes bound by all the
terms and provisions of this Agreement by operation of law.

 

 

--------------------------------------------------------------------------------

 

 

Jennifer Dempsey Fox
Page 14

 

(b)     This Agreement and all of your rights hereunder shall inure to the
benefit of and be enforceable by and against your personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees. You may not assign this Agreement. Any amounts payable
hereunder as a result of your death shall be paid in accordance with the terms
of this Agreement to your devisee, legatee, or other designee or if there be no
such designee, to your estate.

 

12.

Compliance with Section 409A.

 

Notwithstanding anything to the contrary in this Agreement, no portion of the
benefits or payments to be made under Section 9 that constitute non-qualified
deferred compensation under Section 409A of the Internal Revenue Code of 1986,
as amended, and the Treasury Regulations and Internal Revenue Service guidance
promulgated thereunder (the “Code”) will be payable until you have “separation
from service” from the Corporation and the Bank within the meaning of Section
409A of the Code. In addition, to the extent compliance with the requirements of
Treas. Reg. § 1.409A-3(i)(2) (or any successor provision) is necessary to avoid
the application of an additional tax under Section 409A of the Code to payments
due to you upon or following your “separation from service”, then
notwithstanding any other provision of this Agreement (or any otherwise
applicable plan, policy, agreement or arrangement), any such payments that are
otherwise due within six months following your “separation from service” (taking
into account the preceding sentence of this paragraph) will be deferred without
interest and paid to you in a lump sum immediately following such six month
period. This paragraph should not be construed to prevent the application of
Treas. Reg. § 1.409A-1(b)(9)(iii) (or any successor provision) to amounts
payable hereunder. For purposes of the application of Section 409A of the Code,
each payment in a series of payments will be deemed a separate payment. Further,
except to the extent any expense, reimbursement or in-kind benefit provided to
you does not constitute a “deferral of compensation” within the meaning of
Section 409A of the Code, and its implementing regulations and guidance, (i) the
amount of expenses eligible for reimbursement or in-kind benefits provided to
you during any calendar year will not affect the amount of expenses eligible for
reimbursement or in-kind benefits provided to you in any other calendar year,
(ii) the reimbursements for expenses for which you are entitled to be reimbursed
shall be made on or before the last day of the calendar year following the
calendar year in which the applicable expense is incurred and (iii) the right to
payment or reimbursement or in-kind benefits hereunder may not be liquidated or
exchanged for any other benefit.

 

 

--------------------------------------------------------------------------------

 

 

Jennifer Dempsey Fox
Page 15

 

13.

Notices.

 

For the purposes of this Agreement, notices, demands and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered by a nationally recognized
overnight courier or (unless otherwise specified) mailed by United States
registered mail, return receipt requested postage prepaid, addressed as follows:

 

If to you:

your most recent address set forth in the Corporation’s or the Bank’s records

 

 

If to the Corporation
and the Bank:

Bryn Mawr Bank Corporation 

 

801 Lancaster Avenue 

 

Bryn Mawr, PA 19010-3396

 

Attention: Corporate Secretary

   

 

with a copy to:

   

 

Bryn Mawr Bank Corporation 

 

801 Lancaster Avenue 

 

Bryn Mawr, PA 19010-3396

 

Attention: General Counsel

 

or to such other address as any party may have furnished to the others in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

 

14.

Representations and Warranties.

 

The Corporation and the Bank represent and warrant that the execution of this
Agreement by the Corporation and the Bank has been duly authorized by resolution
of their respective Boards of Directors and that the Corporation and the Bank
have the authority to execute and deliver this Agreement and that the Agreement
does not conflict with or violate any other agreement or contract by which the
Corporation or the Bank is bound. You represent and warrant to the Corporation
and the Bank that you are authorized to execute and deliver this Agreement and
that this Agreement does not conflict with or violate the provisions of any
agreement to which you are bound. You further represent and warrant to the
Corporation and the Bank that you have carefully read and considered the
provisions of this Agreement and have had an opportunity to consult with
independent legal counsel of your choosing prior to executing this Agreement.
All parties acknowledge and agree that they are executing this Agreement
voluntarily and intending to be legally bound.

 

15.

Choice of Law and Venue.

 

This Agreement shall be interpreted, enforced and governed under the laws of the
Commonwealth of Pennsylvania, without regard to conflict of laws principles that
would apply the law of a different jurisdiction.    All claims, disputes or
causes of action relating to or arising out of this Agreement shall be brought,
heard and resolved solely and exclusively by the United States District Court
for the Eastern District of Pennsylvania or a state court situated in Montgomery
County, Pennsylvania.  Each of the parties hereto agrees to submit to the
jurisdiction of such courts for all purposes of this Agreement and waives any
objection to forum or venue laid therein.

 

 

--------------------------------------------------------------------------------

 

 

Jennifer Dempsey Fox
Page 16

 

16.

Mediation.

 

Except for claims asserted pursuant to Sections 7 and 10, should a dispute arise
between the parties in connection with this Agreement, the parties shall
endeavor in good faith to come to an agreement with respect to the dispute. In
the event the parties are unable to reach an agreement within thirty (30) days
after a notice of dispute is delivered, the parties agree to first submit such
dispute to mediation before a mediator acceptable to both parties, who shall
promptly conduct mediation. The mediator shall be chosen from the CPR Institute
for Dispute Resolution or the American Arbitration Association (“AAA”). In the
event the parties cannot agree on an acceptable mediator within forty five (45)
days after notice of dispute is delivered, the parties shall submit the matter
to AAA for appointment of a qualified mediator by AAA. In the event that the
dispute is not resolved within sixty (60) days after the day the parties first
meet with a mediator, or in the event that the mediator certifies that further
mediation proceedings are fruitless, the parties reserve all rights each may
have to bring an action in court for any claims under this Agreement.

 

17.

Enforcement.

 

The prevailing party in any suit or other legal action in connection with the
enforcement of this Agreement shall be entitled, in addition to any other remedy
available at law or in equity, to reimbursement of its reasonable costs and
expenses (including reasonable attorneys’ fees).

 

18.

Third-Party Beneficiaries.

 

All Company Group members are express third-party beneficiaries of this
Agreement.

 

19.

Miscellaneous.

 

No provisions of this Agreement may be modified, waived or discharged unless
such modification, waiver or discharge is agreed to in writing signed by you,
the Corporation and the Bank. No waiver by either party hereto at any time of
any breach by the other party hereto of, or compliance with any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or any
prior or subsequent time. No agreements or representations, oral or otherwise,
express or implied, with respect to the subject matter hereof have been made by
either party which are not set forth expressly in this Agreement. This Agreement
embodies the entire understanding between the parties hereto and supersedes any
other prior or contemporaneous, oral or written, representation or agreement by
the parties hereto, with respect to the matters which are the subject of this
Agreement, and no change, alteration or modification hereof may be made except
in writing signed by the parties hereto.

 

 

--------------------------------------------------------------------------------

 

 

Jennifer Dempsey Fox
Page 17

 

20.

Severability.

 

Except as set forth in Section 10, the invalidity or unenforceability of any
provision or provisions of this Agreement shall not affect the validity or
enforceability of any other provisions of this Agreement, which shall remain in
full force and effect.

 

21.

Pronouns.

 

All pronouns contained herein and any variations thereof shall be deemed to
refer to the masculine, feminine or neuter, singular or plural, as the identity
of the parties hereto may require.

 

22.

Counterparts.

 

This Agreement may be executed in one or more counterparts, each of which shall
be deemed to be an original but all of which together will constitute one and
the same Agreement.

 

23.

Captions.

 

The section and subsection captions in this Agreement are for convenience of
reference only and do not define, limit or describe the scope or intent of this
Agreement or any part hereof and shall not be considered in any construction
hereof.

 

 

 

[Signature Page Follows]

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set forth above.

 

 

 

 

 

 

 

BRYN MAWR BANK CORPORATION 

 

 

By: /s/ Francis J. Leto 

Name: Francis J. Leto

Title: Chief Executive Officer

 

 

THE BRYN MAWR TRUST COMPANY 

 

 

By: /s/ Francis J. Leto   

Name: Francis J. Leto

Title: President

 

 

 

 

   /s/ Jennifer Dempsey Fox  

      Jennifer Dempsey Fox

 

 

Signature Page to Employment Agreement - Michael W. Harrington

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

Directorships, Public Service Commitments and Personal Business Interests

 

 